DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/17/2020, 10/18/2021,12/17/2021, and 01/26/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gila et al. (2012/0320001), hereinafter Gila.
Regarding claim 1, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034) comprising:  an electronic paper display (106, microcapsules; 114, microcapsules; 120, white 
Regarding claim 2, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the ground electrode (415, ground plane and 420, ground connection) is exposed completely around the display device on the edge of the display device (paragraph 336 and figure 4c shows the ground connection 420 is on the edges of the display layer).
Regarding claim 5, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the ground electrode (415, ground plane and 420, ground connection) allows charges received on the charge receiving layer (425, charge receiving layer) during writing of the electronic paper display to flow to the ground electrode (415, ground plane and 420, ground connection) (paragraph 0035).
Regarding claim 7, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the electronic paper display (106, microcapsules; 114, microcapsules; 120, white particles; 124, black particles; and 130, matrix) comprises an active layer (417, active layer) between the charge receiving layer (425, charge receiving layer) and the ground electrode (415, ground plane and 420, ground connection) (paragraphs 0030-0043).
Regarding claim 8, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the active layer (417, active layer) comprises microcapsules (106, microcapsules) comprising black particles (124, black particles) and white particles (120, white particles) suspended in a fluid medium (paragraph 0017 discloses black and white particles suspending films).

Regarding claim 10, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the ground electrode (415, ground plane and 420, ground connection) is exposed completely around the support structure on the edge of the support structure (figure 4c and paragraphs 0030-0032).
Regarding claim 11, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the charge receiving layer (425, charge receiving layer) is recessed with respect to the support structure (405, base and 410, protective layer) (paragraph 0035).
Regarding claim 12, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the support structure (405, base and 410, protective layer) comprises a conductive polymer (paragraph 0047).
Regarding claim 13, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the ground electrode (415, ground plane and 420, ground connection) allows charges received on the charge receiving layer (425, charge receiving layer) during writing of the 
Regarding claim 14, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the charge receiving layer is tinted with alternating blue, red, and green regions, and wherein adjacent blue, red, and green regions form color pixels (paragraph 0021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gila et al. (2012/0320001), hereinafter Gila.
Regarding claim 3, One embodiment of Gila (figures 4a-4c) discloses all the limitations in common with claim 1, and such is hereby incorporated.
One Embodiment of Gila (figures 4a-4c) does not specifically disclose wherein the ground electrode comprises a transparent conductive material.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Embodiment (figures 4A-4C) of Gila with the Embodiment (figures 1A and 1B) of Gila for the purpose transmitting light.
Regarding claim 4, One embodiment of Gila (figures 4a-4c) discloses all the limitations in common with claim 1, and such is hereby incorporated.
One Embodiment of Gila (figures 4a-4c) does not specifically disclose wherein the ground electrode comprises an opaque conductive material.
Embodiment of Gila (figures 1A and 1B) wherein the ground electrode (415, ground plane and 420, ground connection) comprises an opaque conductive material (paragraph 0019).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Embodiment (figures 4A-4C) of Gila with the Embodiment (figures 1A and 1B) of Gila for the purpose transmitting light.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gila et al. (2012/0320001), hereinafter Gila.
Regarding claim 6, One embodiment of Gila (figures 4a-4c) discloses all the limitations in common with claim 1, and such is hereby incorporated.
One Embodiment of Gila (figures 4a-4c) does not specifically disclose further comprising:  a ground access stripe electrically coupled to the ground electrode.
Embodiment (figures 2A and 2B) of Gila discloses further comprising:  a ground access stripe (204, e-paper strip) electrically coupled to the ground electrode (paragraph 0022 and paragraph 0024).
.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gila et al. (2012/0320001), hereinafter Gila in view of Salmon (2008/0036842).
Regarding claim 15, Gila discloses, in figure3, a system (300, writing system) (paragraph 0026), comprising:  a writing module (302, writing module) comprising a writing unit (304 writing unit) (paragraph 0026), the writing module (302, writing module) to write to a display device (102, e-paper) (paragraph 0026), the display device comprising:  a support structure (405, base and 410, protective layer) (paragraph 0031 discloses that the base 405 structurally supports the components); a ground electrode (415, ground plane and 420, ground connection) arranged on the support structure (405, base and 410, protective layer) and exposed at an edge of the support structure (paragraph 336 and figure 4c shows the ground connection 420 is on the edges of the display layer); and an electronic paper display arranged on the ground electrode (415, ground plane and 420, ground connection) (paragraphs 0030-0032), the electronic paper display imageable by receiving charges on a charge receiving layer (108, charge receiving layer) of the electronic paper display from the writing unit (paragraph 0026).
Gila fails to disclose a first conductive roller, and a second conductive roller; wherein the first conductive roller and the second conductive roller are to contact the ground electrode to provide a ground return path that allows charges received on the charge receiving layer to flow to the ground electrode during writing of the electronic paper display as the writing module and the display device are moved relative to each other.
Salmon discloses, in figure 1, a first conductive roller (23, first transfer roll) and a second conductive roller (26, second transfer roll) (paragraph 0021); wherein the first conductive roller (23, first 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gila with the rollers of Salmon for the purpose of transferring the particles to form an image.
Regarding claim 16, Gila discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gila fails to disclose wherein the first conductive roller is to contact the ground electrode on a first side of the display device and the second conductive roller is to contact the ground electrode on a second side of the display device opposite to the first side.
Salmon discloses wherein the first conductive roller is to contact the ground electrode on a first side of the display device and the second conductive roller is to contact the ground electrode on a second side of the display device opposite to the first side (figure 1 and paragraph 0021).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gila with the rollers of Salmon for the purpose of transferring the particles to form an image.
Regarding claim 17, Gila discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gila fails to disclose wherein the writing module further comprises a third conductive roller and a fourth conductive roller to contact the ground electrode to provide the ground return path that allows charges received on the charge receiving layer to flow to the ground electrode during writing of the electronic paper display as the writing module and the display device are moved relative to each other.
Salmon discloses disclose wherein the writing module further comprises a third conductive roller (29, opposing fuser roller) and a fourth conductive roller to contact the ground electrode to 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gila with the rollers of Salmon for the purpose of transferring the particles to form an image.
Regarding claim 18, Gila discloses all the limitations in common with claim 1, and such is hereby incorporated.
Gila fails to disclose wherein the first conductive roller and the second conductive roller are to contact the ground electrode on a first side of the display device and the third conductive roller and the fourth conductive roller are to contact the ground electrode on a second side of the display device opposite to the first side.
Salmon discloses wherein the first conductive roller and the second conductive roller are to contact the ground electrode on a first side of the display device and the third conductive roller and the fourth conductive roller are to contact the ground electrode on a second side of the display device opposite to the first side (paragraph 0021).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Gila with the rollers of Salmon for the purpose of transferring the particles to form an image.
Regarding claim 19, Gila discloses, in figure3, a system (300, writing system) (paragraph 0026), wherein the writing module (302, writing module) further comprises an erasing unit (306, charged erasing unit) to erase any text and/or images on the electronic paper display (paragraph 0026).
Regarding claim 20, Gila discloses, in figure3, a system (300, writing system) (paragraph 0026), wherein the support structure (405, base and 410, protective layer) comprises a conductive polymer (paragraph 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872